Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Notice of Allowance is in response to applicant’s amendments and remarks filed on 03/22/2022. Claims 1- 20 are allowed.

Claim Status: 
Amended claims: 1, 4-5, 7-10, 12-13 and 16.

Pending claims: 1-20.


Allowable Subject Matter
The following is an examiner’s statement of reasons for the indication of
allowance:
Independent claims 1, 8, and 10 and their dependent claims 2-7, 9, and 11-20 respectively are allowed because the closest prior art of record and references of Barry (US 2011/0298585 A1) in view of Kulakoski et al (US 2007/0106897 A1) and Dickson (US 6, 736, 313 B1) in any combination do not teach or render obvious to one of ordinary skill in the art, a system for securing transmission of sensitive transaction information during an online transaction to purchase a product displayed on a publicly accessible website, the system comprising a smart card having a thickness not greater than .8 millimeters ("mm") and a surface area not greater than 86 mm x 54 mm, and comprising the steps of receiving a product code displayed by the publicly accessible website and entered into the smart card using the mechanical keypad; based on the product code, formulating encrypted transaction instructions to purchase the product; establishing a secure communication link with a transaction gateway using the wireless interface; authenticating the smart card over the secure communication channel to the transaction gateway; and transmitting the encrypted transaction instructions and sensitive transaction information to the transaction gateway and processing the purchase of the product corresponding to the product code without interacting with the publicly accessible website and thereby preventing exposure of the sensitive transaction information to the unsecure computer system.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Suwald (US 2014/0091815 A1) discloses Capacitive Position Sensor System.
WEISS (WO 2008/132040 A1) discloses Method for the Initial Use of a Chip Card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691